INVESTMENT AGREEMENT




INVESTMENT AGREEMENT (this “Agreement”) made and entered into effective as of
August 29, 2011, by and between NORTH AMERICAN GOLD CORP., with a notice address
at North American Gold's address is: Two International Finance Centre, Level 19
Two International Finance Centre, 8 Finance Street, Central Hong Kong
(hereinafter, the “Subscriber”), and LONE STAR GOLD, INC., a Nevada corporation,
with a notice address at 6565 Americas Parkway NE, Suite 200, Albuquerque, New
Mexico 87110 (hereinafter, the “Company”).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, Subscriber shall invest up to Fifteen Million Dollars
($15,000,000) to purchase the Company’s Common Stock, $0.001 par value per share
(the “Common Stock”), upon the Company’s election as noted below;


NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Subscriber hereby
agree as follows:


ARTICLE 1 – DEFINITIONS


As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms:


“Agreement” shall mean this Investment Agreement.


“Banking Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Nevada or other day on which banking institutions
are authorized or obligated to close in Nevada.


“Closing Date” shall have the meaning given to such term in Section 2.4 below.


“Completion Date” shall mean August 31, 2013.


 “Consent” shall mean any permit, license, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, authorization, franchise, privilege, grant, waiver, exemption and other
concession or bylaw, rule or regulation;


“Dollar” or “$” shall mean the currency of the United States of America.


“Open Period” shall mean the period beginning on the date of this Agreement and
ending on the Completion Date.


“Principal Market” shall mean any NASDAQ stock market (www.nasdaq.com), the OTC
Bulletin Board (www.otcbb.com), or any other source of stock quotes as agreed to
in writing by the parties from time to time.


“Put Amount” shall mean the aggregate amount payable by Subscriber for Shares to
be sold in connection with a particular Put exercised by the Company, which
amount shall be equal to the product of (x) the number of Shares to be sold upon
the Closing of such Put, and (y) the Share Price for those Shares.
 
 
1

--------------------------------------------------------------------------------

 


“Put Notice” shall mean a written notice in the form attached hereto as Exhibit
A, sent to Subscriber by the Company as notice of its exercise of a Put pursuant
to the terms of this Agreement.


“Put Notice Date” shall mean, with respect to a particular Put, the Trading Day
immediately preceding the day on which the Company sends a Put Notice to
Subscriber for such Put, as set forth on such Put Notice. No Put Notice may be
sent on a day that is not a Trading Day, and any Put Notice sent on a day that
is not a Trading Day shall be deemed to have been sent on the first Trading Day
preceding the date on which it was actually sent by the Company.


“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.


“Share” shall mean a share of Common Stock.


“Share Price” as used for a particular Put shall mean a price equal to ninety
percent (90%) of the VWAP of the Common Stock for the twenty (20) Trading Days
immediately preceding the Put Notice Date for the Put Notice related to such
Put.


“Trading Day” shall mean a day on which the Principal Market is open for
business; provided, that if the Common Stock is not listed on a Principal Market
or admitted for trading or quotation, then it shall mean a Banking Day.


“VWAP” shall mean the volume weighted average of the closing price of the Common
Stock over a stated period of Trading Days, as quoted on the Principal Market;
provided, that (x) if the Common Stock is at any time no longer quoted on a
Principal Market, then the VWAP may be calculated according to a formula or
method as agreed upon in writing by the Company and Subscriber to determine the
fair market value of the Common Stock, and (y) if the Company and Subscriber
have not agreed in writing upon such a formula or method, then the Company may
not deliver any Put Notice unless and until there is such an agreement or the
Common Stock is thereafter quoted on a Principal Market.


ARTICLE 2  PURCHASE AND SALE OF COMMON STOCK


Section 2.1. Purchase and Sale of Common Stock. Subject to the terms and
conditions set forth herein, during the Open Period the Company may issue and
sell to Subscriber, and Subscriber shall purchase from the Company, up to that
number of Shares having an aggregate Purchase Price of Fifteen Million Dollars
($15,000,000), in accordance with the provisions of this Article 2.


Section 2.2. Delivery of Put Notices. The Company shall have the option,
exercisable in its sole discretion and subject to the terms and conditions of
this Agreement (the “Put”), to deliver a Put Notice to Subscriber at any time
during the Open Period.  Any such Put Notice shall state the number of Shares
the Company intends to sell to Subscriber, along with the applicable Share Price
and Put Amount for the Shares subject to such Put, all of which shall be
calculated by the Company in accordance with this Agreement.  Upon delivery of
such a Put Notice, Subscriber shall be obligated to purchase the number of
Shares stated in such Put Notice on the terms stated therein and according to
the terms of this Agreement. The Put Notice shall be in the form attached hereto
as Exhibit A, which is incorporated herein by reference.  Each Put set forth in
a separate Put Notice shall be for an aggregate Put Amount that is in an
integral multiple of One Hundred Thousand Dollars ($100,000); provided, that if
the Share Price for any Put would result in a fractional number of Shares using
an otherwise qualifying Put Amount, then the number of Shares shall be reduced
to the next lowest whole number of Shares, and the total Put Amount for that
particular Put shall be adjusted accordingly without being deemed in violation
of the requirements of this Section.  The Company shall send wire transfer
instructions to Subscriber for each Put Notice.  Subscriber shall sign each Put
Notice and deliver it back to the Company, after adding an eligible Closing Date
in accordance with Section 2.3, at least three (3) Trading Days prior to the
Closing Date chosen by Subscriber.
 
 
2

--------------------------------------------------------------------------------

 


Section 2.3. Mechanics of Purchase of Shares by Subscriber.  The purchase by
Subscriber of Shares subject to a particular Put (a “Closing”) shall occur on a
date chosen by Subscriber and set forth in the executed Put Notice (the “Closing
Date”).  The Closing Date chosen by Subscriber for a particular Put shall be no
later than ten (10) Trading Days following the applicable Put Notice Date.  If
Subscriber fails to return a counter-signed copy of a Put Notice that includes
an eligible Closing Date within seven (7) Trading Days following the Put Notice
Date, then the Closing Date for the Put subject to such Put Notice will be the
tenth (10th) Trading Day after the applicable Put Option Date; provided, that if
Subscriber sends a written notice to the Company within such seven Trading Day
period stating that Subscriber does not intend to close the Put because of
negative market conditions affecting the Common Stock,  then there will be no
Closing with respect to such Put Notice.  The delivery of written notice from
Subscriber indicating that negative market conditions exist will not affect the
right of the Company to deliver subsequent Put Notices as contemplated in this
Agreement.  On or before the applicable Closing Date for a particular Put,
Subscriber shall deliver to the Company the Put Amount to be paid for the Shares
subject to such Put, according to the wire transfer instructions provided by the
Company.  At each Closing, and effective as of the Closing Date, the Company
shall be deemed to make the representations set forth in Section 3.1 of this
Agreement, and Subscriber shall be deemed to make the representations set forth
in Section 3.2 of this Agreement.


Section 2.4. Equity Issuance.  The Company shall issue (or cause its registrar
and transfer agent to issue), within ten (10) Trading Days following the date on
which the Company receives the Purchase Price for any Put under this Agreement,
the number of Shares subject to such Put and purchased at the Share Price, as
set forth in the Put Notice for such Put.


Section 2.5. Regulation S Exemption.  The Company has not registered the offer
or sale of the Shares under the Securities Act, and it proposes to sell the
Shares to Subscriber in reliance upon an exemption under the provisions of
Regulation S of the Securities Act.  Accordingly, Subscriber agrees that (i)
Subscriber will not transfer or sell the Shares, except (A) in accordance with
the provisions of Regulation S of the Securities Act, (B) pursuant to
registration under the Securities Act, or (C) pursuant to an available exemption
from registration under the Securities Act; (ii) the Company will not register
any transfer of the Shares that is not made (A) in accordance with the
provisions of Regulation S of the Securities Act, (B) pursuant to registration
under the Securities Act, or (C) pursuant to an available exemption from
registration; (iii) Subscriber has no right to require the Company to register
the sale or the resale of the Shares under the Securities Act; and (iv)
Subscriber will not engage in hedging transactions involving the Common Stock,
except in compliance with the Securities Act.


Section 2.6  Use of Proceeds. The Company shall use the net proceeds from any
Put to fund operating expenses, working capital and general corporate activities
related to the exploration and development of gold and silver mining concessions
for the “La Candelaria” property, which are held by the Company and/or a
subsidiary of the Company.


ARTICLE 3  REPRESENTATIONS AND WARRANTIES


Section 3.1. Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, Subscriber that the following are
true as of the date hereof and as of each Closing Date:


 
(a)
Organization and Corporate Power. The Company has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under this Agreement and has full corporate right, power
and authority to own and operate its properties and to carry on its business.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)
Conflict with Other Instruments. The execution and delivery by the Company of
this Agreement and the performance by the Company of its obligations thereunder,
do not and will not: (i) conflict with or result in a breach of any of the
terms, conditions or provisions of: (A) the Charter Documents of the Company;
(B) any law applicable to or binding on the Company; or (C) any contractual
restriction binding on or affecting the Company or its properties the breach of
which would have a material adverse effect on the Company; or (ii) result in, or
require or permit: (A) the imposition of any lien on or with respect to the
properties now owned or hereafter acquired by the Company; or (B) the
acceleration of the maturity of any debt of the Company, under any contractual
provision binding on or affecting the Company.



 
(c)
Consents, Official Body Approvals. The execution and delivery of this Agreement
and the performance by the Company of its obligations hereunder have been duly
authorized by all necessary action on the part of the Company, and no Consent
under any applicable law and no registration, qualification, designation,
declaration or filing with any official body having jurisdiction over the
Company is or was necessary therefore.  The Company has taken all necessary
action to authorize the issuance of the Shares on the terms and conditions of
this Agreement.  The Company possesses all Consents, in full force and effect,
under any applicable law, which are necessary in connection with the operation
of its business, the nonpossession of which could reasonably be expected to have
a material adverse effect on the Company.



 
(d)
Execution of Binding Obligation. This Agreement has been duly executed and
delivered by the Company and, when duly executed by the Company and delivered
for value, this Agreement will constitute legal, valid and binding obligations
of the Company, enforceable against the Company, in accordance with its terms.



 
(e)
No Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company, after due inquiry, any basis
therefor) before any official body having jurisdiction over the Company which
purport to or do challenge the validity or propriety of the transactions
contemplated by this Agreement, which if adversely determined could reasonably
be expected to have a material adverse effect on the Company.



 
(f)
Absence of Changes. Since the date of the financial statements most recently
filed by the Company with the United States Securities and Exchange Commission
(the “SEC”), the Company has carried on its business, operations and affairs
only in the ordinary and normal course consistent with past practice.



Section 3.2.  Representations and Warranties of Subscriber.  Subscriber
represents and warrants to, and agrees with, the Company that the following are
true as of the date hereof and as of each Closing Date:


 
(a)
Organization and Corporate Power. Subscriber has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under this Agreement and has full corporate right, power
and authority to own and operate its properties and to carry on its
business.  Subscriber was not formed for the purpose of acquiring the Shares.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
Consents, Official Body Approvals. The execution and delivery of this Agreement
and the performance by Subscriber of its obligations hereunder have been duly
authorized by all necessary action on the part of Subscriber, and no Consent
under any applicable law and no registration, qualification, designation,
declaration or filing with any official body having jurisdiction over Subscriber
is or was necessary therefor. Subscriber possesses all Consents, in full force
and effect, under any applicable law, which are necessary in connection with the
operation of its business, the nonpossession of which could reasonably be
expected to have a material adverse effect on Subscriber.



 
(c)
Execution of Binding Obligation. This Agreement has been duly executed and
delivered by Subscriber and, when duly executed by Subscriber and delivered for
value, this Agreement will constitute legal, valid and binding obligations of
Subscriber, enforceable against Subscriber, in accordance with its terms.



 
(d)
Trading Activities. Subscriber’s trading activities with respect to the Common
Stock has been and shall continue to be in compliance with all applicable
federal and state securities laws, rules and regulations and the rules and
regulations of any Principal Market on which the Common Stock is listed or
traded.  Neither Subscriber nor its affiliates has an open short position in the
Common Stock of the Company and Subscriber shall not and will cause its
affiliates not to engage in any short sale as defined in any applicable SEC or
FINRA rules on any hedging transactions with respect to the Common Stock.
Without limiting the foregoing, Subscriber agrees not to engage in any naked
short transactions (or an offsetting long position) during the Commitment
Period.



 
(e)
Brokers.  No broker or finder has acted for Subscriber in connection with this
Agreement or the transactions contemplated thereby, and no broker or finder is
entitled to any brokerage or finder’s fees or other commission in respect of
such transactions based in any way on agreements, arrangements or understandings
made by or on behalf of Subscriber.



 
(f)
Investment Representations.  Subscriber further represents and warrants as
follows:



(i)           Subscriber is purchasing the Shares for investment purposes and
not with a present view to, or for sale in connection with, a distribution
thereof within the meaning of the Securities Act or reselling or otherwise
disposing of all or any portion of the Shares.  Subscriber does not intend any
sale of the Shares either currently or after the passage of a fixed or
determinable period of time or upon the occurrence or non-occurrence of any
predetermined event or circumstance.  Subscriber has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for or which is likely to compel a disposition of the
Shares.  Subscriber is not aware of any circumstances presently in existence
which are likely in the future to prompt a disposition of the
Shares.  Subscriber understands that it may not be able to sell or otherwise
dispose of the Shares, and accordingly it might need to bear the economic risk
of this investment indefinitely.


(ii)           The representations, warranties and covenants of Subscriber
herein are made with the intent that they be relied upon by the Company in
determining the eligibility of a purchaser of the Shares, and Subscriber agrees
to indemnify the Company and its respective trustees, affiliates, shareholders,
directors, officers, partners, employees, advisors and agents against all
losses, claims, costs, expenses and damages or liabilities which any of them may
suffer or incur which are caused or arise from a breach thereof.  Subscriber
undertakes to immediately notify the Company at in writing of any change in any
statement or other information relating to Subscriber set forth
herein.  Subscriber agrees to timely make all filings required to be made by it
under the Securities Act or any other applicable laws.
 
 
5

--------------------------------------------------------------------------------

 


(iii)           Subscriber has read, reviewed and relied solely on the publicly
available information concerning the Company and any independent investigation
made by it and its representatives, if any, and has been furnished all documents
relating to the Company that Subscriber requested from the Company and has
evaluated the risks and merits associated with an investment in the Shares to
its satisfaction.  Subscriber has been afforded the opportunity to ask questions
of the Company’s representatives concerning the Company in making the decision
to purchase and acquire the Shares, and such questions have been answered to its
satisfaction. Subscriber acknowledges that no person has been authorized to give
any information or to make any representation concerning the Company or the
Shares, other than as contained in this Agreement, and if given or made, any
such other information or representation has not been relied upon as having been
authorized by the Company.


(iv)           Subscriber understands that no federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.


(v)           Subscriber is capable of evaluating the merits and risks of an
investment in the Shares.


(vi)           Subscriber understands that the sales of the Shares by the
Company under this Agreement have not been registered under the Securities Act
or any state securities laws and are being offered and sold in reliance upon
specific exemptions from the registration requirements of federal and state
securities laws.  Subscriber covenants and agrees that it shall not transfer any
of the Shares in a transaction that is not registered under the Securities Act,
unless an exemption from registration and qualification requirements is
available under the Securities Act and applicable state securities laws and the
Company has received an opinion of counsel satisfactory to it stating that such
registration and qualification is not required.  Subscriber understands that
certificates representing the Shares will be endorsed with the following legend
in accordance with Regulation S of the Securities Act, together with any other
legends reasonably required by counsel for the Company:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES
ACT.  SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
6

--------------------------------------------------------------------------------

 


(vii)           Subscriber is not a “U.S. person” as defined in Regulation S of
the Securities Act and is not acquiring the Shares for the account or benefit of
any U.S. person.  Subscriber acknowledges that Subscriber was not in the Shareed
States at the time the offer to purchase the Shares was received.  Subscriber
acknowledges that the Shares are “restricted securities” within the meaning of
the Securities Act and will be issued to Subscriber in accordance with
Regulation S of the Securities Act.


(viii)           Subscriber has relied completely on the advice of, or has
consulted with, its own tax, investment, legal or other advisors and has not
relied on the Company, or any of its officers, directors, attorneys,
accountants, representatives, agents, advisors for any advice.  Subscriber has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Shares or any use of this
Agreement, including: (a) the legal requirements within its jurisdiction for the
purchase of the Shares; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
(d) the income tax and other tax consequences, if any, that may be relevant to
an investment in the Shares; and (e) any restrictions on transfer applicable to
any disposition of the Shares imposed by the jurisdiction in which Subscriber is
resident.


(ix)           Subscriber understands and acknowledges that an investment in the
Shares involves a high degree of risk. Subscriber acknowledges that it has the
ability to bear the economic risk of its investment pursuant to this
Agreement.  Subscriber acknowledges that it is possible that Subscriber may
incur a total loss of its investment. Subscriber has adequate means of providing
for Subscriber’s current needs and possible contingencies and does not have a
need for liquidity of this investment.


(x)           None of the Shares were offered to Subscriber through, and
Subscriber is not aware of, any form of general solicitation or general
advertising with respect to this Agreement and the transactions contemplated
hereby, including, without limitation: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television, radio or via the Internet, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Subscriber further understands that the Company is relying in part
on this representation to ensure compliance with the Securities Act.


ARTICLE 4  COVENANTS OF THE COMPANY


Section 4.1. Affirmative Covenants. Until the Completion Date, the Company
shall:


 
(a)
Compliance with Laws, etc. Comply with all applicable laws, rules and
ordinances, in any case where the noncompliance with same could have a material
adverse effect on the Company;

 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
Payment of Taxes and Claims. Pay and discharge before the same shall become
delinquent: (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company’s assets or
properties;



 
(c)
Maintain Title. Maintain and, as soon as reasonably practicable, defend and
take, all action necessary or advisable at any time, and from time to time, to
maintain, defend, exercise or renew its right, title and interest in and to all
of its property and assets; and



 
 (d)
Further Assurances. At its cost and expense, upon request by Subscriber, duly
execute and deliver, or cause to be duly executed and delivered, to Subscriber,
such further instruments and do and cause to be done such other acts as may be
necessary or proper in the reasonable opinion of Subscriber to carry out more
effectually the provisions and purposes of this Agreement.



ARTICLE 5  MISCELLANEOUS


Section 5.1. Notices, etc. All notices, requests, demands, directions and
communications by one party to the other shall be sent by hand delivery or
registered mail or fax, and shall be effective when hand delivered or when
delivered by the relevant postal service or when faxed and confirmed, as the
case may be. All such notices shall be addressed to the President of the
notified party at its address given on the signature page of this Agreement, or
in accordance with any unrevoked written direction from such party to the other
party.


Section 5.2. No Waiver; Remedies. No failure on the part of Subscriber or the
Company to exercise, and no delay in exercising, any right under this Agreement
shall operate as a waiver thereof. The remedies herein provided are cumulative
and not exclusive of any remedies provided by applicable law.
Section 5.3. Entire Agreement; Successors and
Assigns.                                                                                                This
Agreement represents the entire agreement of the parties hereto relating to the
subject matter hereof and there are no representations, covenants or other
agreements relating to the subject matter hereof except as stated or referred to
herein.  This Agreement shall inure to the benefit of and bind the parties
hereto and their respective successors and assigns.  The Company shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of Subscriber, which consent may be arbitrarily withheld.
Subscriber may not sell, transfer, assign, participate, syndicate or negotiate
to one or more third parties, in whole or in part, the Commitment and its rights
under this Agreement, without the prior written consent of the Company, which
consent may not be arbitrarily withheld.  The covenants, representations and
warranties contained herein shall survive the closing of the transactions
contemplated hereby.


Section 5.4. Severability. If one or more provisions of this Agreement be or
become invalid, or unenforceable in whole or in part in any jurisdiction, the
validity of the remaining provisions of this Agreement shall not be affected.
The parties hereto undertake to replace any such invalid provision without delay
with a valid provision which as nearly as possible duplicates the economic
intent of the invalid provision.


Section 5.5. Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.


Section 5.6  Counterparts. This Agreement may be executed in counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.


[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
THE COMPANY


LONE STAR GOLD, INC.
         
 
By:
/s/ Dan M. Ferris      
Dan M. Ferris, President
            Address for Notice:      
6565 Americas Parkway NE, Suite 200
Albuquerque, New Mexico 87110
           
SUBSCRIBER


NORTH AMERICAN GOLD CORP.
            By:  /s/ A. Ratsaphong, Director       A. Ratsaphong, Director      
     
Address for Notice:
     
Two International Finance Centre
Level 19 Two International Finance Centre
8 Finance Street
Central Hong Kong
 

 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT A


PUT NOTICE


[____________], 201__


NORTH AMERICAN GOLD CORP.
[______________]
[______________]
[______________]
Attn: [______________]


RE:
Investment Agreement made and entered into effective as of August _______, 2011
(the “Agreement”), by and between LONE STAR GOLD, INC., a Nevada corporation
(the “Company”), and NORTH AMERICAN GOLD CORP., a corporation organized under
the laws of [___________] (“Investor”).  All capitalized terms below shall have
the meaning given to them in the Agreement.

 
 
This is to inform you that as of today, the Company, hereby elects to exercise a
Put and to require Investor to purchase the Shares described below as of the
Closing Date, in accordance with the terms of the Agreement.  Accordingly, at
the applicable Closing Date, the Company will issue and sell shares to Investor,
as Subscriber, according to the following terms:
 

 
Put Amount:
             
Put Notice Date:
 
 
         
Share Price:
 
 
         
Shares to be sold:
             
Remaining Commitment under the Agreement:
   

                                                                                   

  LONE STAR GOLD, INC.          
 
By: 
      Its:             





Subscriber hereby acknowledges receipt of this Notice and chooses the Closing
Date set forth below, in accordance with the terms of the Agreement.


Closing
Date:                                                                                     


NORTH AMERICAN GOLD CORP.





By:            Its:      
 
 

 
 
10

--------------------------------------------------------------------------------

 